Proceeding pursuant to CPLR article 78 to review a determination of the respondent Public Employment Relations Board, dated May 24, 1973, and made after a hearing, which dismissed petitioner’s charge that she had been dismissed from her position as a probationary teacher as a result of the exercise of her protected right to engage in a concerted activity. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.